Reversing.
The appellee was denied compensation by the Workmen's Compensation Board and he appealed to the Harlan circuit court. That court set aside the finding of fact made by the board and entered a judgment awarding appellee compensation at the rate of $15.00 per week for eight years, the total compensation not to exceed $6,000.00. In his petition for review filed in the circuit court appellee charged that the order entered by the board was procured by fraud. No evidence was introduced, however, as to fraud, and the only question left for consideration is whether there is any evidence to warrant the board's finding of fact.
The finding of fact by the board is conclusive and binding on the courts if there is any competent evidence to support it. Section 4935, Kentucky Statutes; Darby Harlan Coal Company v. Fee, 214 Ky. 470, 283 S.W. 438; Coleman Mining Company v. Wicks, 213 Ky. 134, 280 S.W. 936; Smith v. Standard Sanitary Manufacturing Company, 211 Ky. 454, 277 S.W. 806.
The compensation board found, in effect, that appellee's physical condition was due to pre-existing disease and not to an injury resulting from an accident that arose out of and in the course of his employment. Two physicians, *Page 117 
who examined appellee a short time after he claimed the accident occurred, testified there was no evidence that appellee had received any injury. They further testified that his condition was the result of disease not caused by traumatic injury. There is considerable evidence tending to show that appellee's physical condition is the result of traumatic injury by an accident which arose out of and in the course of his employment. However, there is some evidence to warrant the finding of fact made by the board, and the circuit court was without jurisdiction to modify or set aside the board's order.
Judgment reversed, with directions to dismiss the petition.